Clarke, J. (dissenting):
■I dissent. The statute under which the defendant was indicted, section 153 of the Public Health Law (Laws of 1893, chap. .661, as amd. by Laws of 1895, chap. 398, and Laws of 1905, chap. 455), provides as follows: “Any person who shall practice medicine under a false or assumed name, or who shall falsely personate another practitioner of a like or different name, shall be guilty of a felony.” .
While it is true that the indictment alleges a specific offense upon a specified day and with a specified person, the gravamen of the charge is the practicing of-medicine under a false or assumed name, or the falsely personating another practitioner. It seems, to me that the advertisement in the public prints over the name of “ Dr, Dale,” as practicing at the office where defendant was found answéring to said name arid examining and diagnosing the condition: of the complainant and offering treatment for a price, permitted evidence of other like transactions. The continued advertisement in-the papers inviting various persons to the same office for medical treatment by the same man, under the same impersonation, furnishes a connection between the various occasions which permits evidence thereof upon the ground of a common intent and design, the offense charged . being the fraudulent practicing of medicine.
Practicing medicine under a false name is a fraud denounced by the statute. In Regina v. Rhodes (1 Q. B. Div. [1899] 77), Rhodes was convicted of obtaining eggs by false pretenses. He had advertised for new laid eggs in the country newspapers, giving no name except that of Norfolk Dairy Harm. It was shown that he had no right to this name. Subsequent transactions to that testified to by the-complainant, under similar conditions, had been admitted in evidence. Lord Russell, Ch. J., considering the admissibility of this *767evidence, said : “That depends; as it seems to me, on the-question whether or not the case put forward for the prosecution was that the prisoner was not carrying on a real business, but: * * * from first to last a bogus or sham business. * * * I think that the evidence was admissible on the ground that it showed part of a scheme to defraud persons by the pretense of carrying on an honest and bona -fide business.' The means by which the fraud was perpetrated was by advertisements in newspapers, which the prosecutor Bays and the witnesses Elston and Chambers alike Saw and alike acted upon. The transactions in all three cases were, therefore, connected by the advertisement which formed part of the scheme.” Wills, J., said: “ But when it appears that the same advertisement continue^ to appear down to the last transaction, , and that it operated in the last case exactly as it did in the case, on which the charge was based, then, as it seems to me, both in law and ' in common sense, the evidence becomes admissible.” ,
What the statute seeks to prevent is fraudulent impersonation of a medical practitioner. I think the evidence admissible because it tended to show such fraudulent impersonation continuing over a period of time. The like transactions were bound together by the advertisements during that period for which the defendant was responsible.
I think the judgment should be affirmed. ■
Scott, J., concurred.
Judgment reversed and new trial ordered. Settle order on notice.